DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
 
Disposition of Claims
Claims 1-28 are pending in the application.  
Amendments to claims 1, 4, 7-9, 16-17, 20, 23, 26, and new claims 27-28, filed on 9/9/2020, have been entered in the above-identified application.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although page 9 lines 24-30 of applicant’s specification discloses that the electronics area of the heat spreading cloth can include an area having a high density or concentration of polymeric fibers (e.g. higher than in other areas of the cloth), the specification does not appear to provide support for the electronics area including a second region having a second concentration of polymeric fibers, the second concentration less than the first concentration.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites "wherein the aligned polymeric fibers are oriented in a radial weave," which is unclear as claim 1 includes as the polymeric fibers are limited to being aligned polymeric fibers.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-9, 11, 13-16, 18-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. (US PGPUB 2005/0277350 A1).

Regarding claims 1-3, 11, 13 and 26, Smith et al. (“Smith”) teaches fabrics with high thermal conductivity coatings, wherein the fabrics may be surface coated when they are individual fibers or strands, bundles of strands (aligned fibers and a first region having a first concentration of polymeric fibers as claimed), formed fabric or combinations thereof (a second concentration of polymeric fibers as claimed (Abstract).  For instance, Smith teaches, in an embodiment, wherein a fibrous matrix is woven into the fabric (see claims 1 and 5) (aligned fibers and/or a second concentration of polymeric fibers as claimed).  Smith teaches that the invention provides for a high thermal conductivity coating (HTC), such as a diamond like coating (DLC), onto a fibrous matrix, wherein the term fibrous matrix generally refers to a fabric that is composed of fibers ([0019]).  
With regard to the claimed limitation of “a plurality of attached polymeric fibers, said polymeric fibers being thermally conductive and electrically insulative,” Smith teaches that a particular type of fibrous matrix used with the invention is glass, and that other types of fibers include poly-imides (Kevlar™), poly-amides (nylon), poly-ethylene terephthalate (Dacron™), other polymeric microfibers, polypropylene polymers, and olefin polymers ([0022]).  Smith teaches that Diamond-Like Carbon Coatings (DLC) have high hardness, low friction, chemical inertness, and can combine high electrical resistivity (-1013 Ohm cm) for electrical insulation with high thermal conductivity (>1000 W/mK) ([0033]).  Smith teaches that, in one embodiment, the fabric with the coating has a thermal conductivity of 50-500 W/mK ([0035]-[0036]).  Thus, it is the position of the Office that Smith teaches polymeric fibers being thermally conductive and electrically insulative as claimed.  
With regard to the claimed limitation “an electronics area configured to be thermally coupled to an electronic device and configured to spread heat from the electronic device,” Smith teaches that the fibrous matrices are used in a variety of industries, such as backing for printed circuit boards or as a high tensile strength layer in insulating tapes, or in industries that need to increase heat transference ([0019] and [0043]).  Smith also teaches a DLC coating that 
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the high thermal conductivity of the DLC coating on the fibers would provide an area that is capable of being thermally coupled to an electronic device and capable of spreading heat from the electronic device, as heat transfer would occur at a high rate in a material of high thermal conductivity ([0035-[0036]).

Regarding claim 4, Smith teaches that Diamond-Like Carbon Coatings (DLC) have high hardness, low friction, chemical inertness, and can combine high electrical resistivity (-1013 Ohm cm) for electrical insulation with high thermal conductivity (>1000 W/mK). Smith teaches that, in one embodiment, the fabric with the coating has a thermal conductivity of 50-500 W/mK ([0035]-[0036]).  Thus, it is the position of the Office that Smith teaches the claimed limitation.  
In the alternative, the examiner notes that Smith teaches the same types of polymer disclosed by applicant (e.g., poly-amides such as nylon and polypropylene polymers), as well as bundles of fibers and a woven fabric (aligned fibers).  Smith also teaches an example of a coating (a DLC coating) that combines high electrical resistivity and electrical insulation with high thermal conductivity ([0035-[0036]).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials and structure as those claimed, and as the properties cannot be separated from the materials.

Regarding claims 6 and 16, Smith teaches, in an embodiment, wherein a fibrous matrix is woven into the fabric (see claims 1 and 5).  The examiner notes that, similarly as applied 

Regarding claims 7-8 and 14-15, Smith teaches that some fabrics may be a combination of more than one type of material ([0022]).  Smith also teaches wherein said fibrous matrix is at least one of poly-imides, poly-amides, poly-ethylene terephthalate, polymeric microfibers, propylene polymers, and olefin polymers (claim 5).

Regarding claims 9 and 18-19, Smith teaches in all types of applications, gaps “10” in the DLC (diamond like coating), as well as other types of HTC coatings, can be anticipated depending on the degree of application of the coating process, and that although reducing gaps “10” in the coating is preferred, slightly less than 100% coverage should not significantly affect thermal conductivity and other features (see [0030] and Fig. 2).  Thus, the examiner notes that Smith implies 100% coverage or slightly less than 100% coverage of the fibrous matrix “in all types of applications.”   

In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have applied the diamond like coatings (DLC) at 100% coverage or slightly less than 100% coverage of the fibrous matrix (wherein the fibrous matrix may be individual fibers or strands, bundles of strands, formed fabric or combinations therefore), in order to obtain fabrics with an overall thermal conductivity of 200-500 W/mK, as desired by Smith (see Abstract, [0030] and [0035]-[0036]).

Regarding claims 20-23 and 25, Smith remains similarly as applied to claims 1, 4 7 and 9, teaching wherein a fibrous matrix is woven into the fabric (attaching and/or forming) (see claims 1 and 5). 

Regarding claim 27, Smith teaches that the high thermal conductivity coating comprise at one or more of a diamond like coating, metal oxides, metal nitrides, and metal carbides, as well as some non-metal oxides, nitrides and carbides, wherein examples of these include Al2O3, AlN, MgO2, ZnO, BN, Si3N4 , SiC and SiO2 ([0010]).  The examiner note that the disclosed materials include metal oxides such as Al2O3 (aluminum) which is a heat transfer material.  Smith also teaches that some fabrics may be a combination of more than one type of material, or may have different materials in alternating layers (Abstract and [0009]).  With regard to the being thermally securable to an electronics device as claimed, the examiner notes that the disclosed layers and/or materials would be capable of being releasably secured to an electronics device, depending on the electronics device and on the method used (e.g. mechanical fastening, type of adhesive etc.).



Claim Rejections - 35 USC § 103

Claims 5, 10 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Kurumatani et al. (US 2004/0033746 A1).

Regarding claims 5, Smith remains as applied above.

Smith does not explicitly disclose wherein the polymeric fibers have a linear mass density of from 10 denier to 6000 denier.

However, Kurumatani teaches an electrically insulating non-woven fabric wherein meta-aramid fiber chops are selected as the second binder, the fiber diameter thereof may be desirably 23 denier or less (Abstract and [0036]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers in the insulating material of Smith with a fiber diameter of 23 denier or less in order to provide binder fibers that result in good distribution in an electrically insulating non-woven fabric as taught by Kurumatani (Abstract and [0036]).

Regarding claim 10 and 24, Kurumatani teaches binder fibers (Abstract and [0036]).



Claims 6, 16, 21, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Lecostaouec et al. (US 2014/0150922 A1).

Regarding claims 6, 16, 21, 25 and 28, Smith remains as applied above.

Smith does not explicitly disclose a radial weave.

However, Lecostaouec teaches a spiral textile, prepared with various weave patterns, having a uniform radial fiber content and/or a higher radial fiber content along the outside perimeter of the textile (Abstract, [0001], [0072]-[0073] and the Figures).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric of Smith with a spiral textile weave pattern in order to obtain a configuration that may provide increased heat removal in the final composite where the heat removal is desirable, as suggested by Lecostaouec (Abstract, [0001] [0070]-[0073] and the Figures).  


Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Shooshtari (US 2009/0181252 A1).

Regarding claim 10 and 24, Smith remains as applied above.

Smith does not explicitly disclose wherein the polymeric fibers are attached by fusing a portion of the plurality of polymeric fibers together or to a carrier fiber.

However, Shooshtari teaches binder fibers which can be used to bond fibers (Abstract and [0024]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers in the insulating material of Smith with binder fibers in order to securely bound fibrous product in a printed circuit as taught by Shooshtari (Abstract and [0024]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Klein (US 2014/0198463 A1).

Regarding claim 12, Smith remains as applied above.

Smith does not explicitly disclose wherein the polymeric fibers have a dielectric strength of at least 10 kV/cm.

However, Klein teaches a printed circuit that comprises insulating layers made of electrically insulating material, wherein the insulating material exhibits a high dielectric strength, typically greater than 3 MV/m and, preferably, greater than 10 MV/m (100 kV/cm as calculated by the examiner).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibers in the insulating material of Smith with a dielectric strength greater than 3 MV/m and, preferably, greater than 10 MV/m (100 kV/cm) in order to provide a typical dielectric strength for an insulating layer in a printed circuit as taught by Klein ([0005]).


Claims 13, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2005/0277350 A1) in view of Remizov et al. (US 2010/0059251 A1).

Regarding claims 13, 17 and 26, Smith remains as applied above.

Smith may not explicitly disclose wherein the electronics area is marked for placement of an electronic device or wherein the electronics area is an area of the heat spreading cloth including a polymeric material suitable for attachment of the electronic device thereto via sintering.

However, Remizov teaches a method of manufacturing a printed circuit board by providing a base substrate in which in which a thermoplastic resin layer is formed; forming a circuit pattern on the thermoplastic resin layer by discharging a conductive ink by an inkjet method; curing the circuit pattern through the heating at a temperature that is lower than a melting point of the thermoplastic resin layer; sintering the circuit pattern through the heating.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the substrate of Smith with a sintered thermoplastic in order to obtain a printed circuit board in which a fine circuit pattern can be formed and the .  




Response to Arguments

Applicant's arguments filed 9/9/2020 have been fully considered but they are not persuasive. 
Applicant contends even if the fibrous matrices described by Smith can be construed as an electronics area, Smith fails to teach or suggest the electronics area including a first region having a first concentration of polymeric fibers and a second region having a second concentration of polymeric fibers, the second concentration less than the first concentration.
Regarding this contention, in the examiner’s view, the bundles of strands of Smith would meet the claimed limitation of a first region having a first concentration of polymeric fibers as claimed, and the formed fabric or combinations thereof would meet the claimed limitation of a second concentration of polymeric fibers as claimed (Abstract).  Thus, in the examiner’s view, Smith teaches the claimed limitations.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789